Citation Nr: 0430391	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
open the previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
open the previously denied claim for service connection for 
multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  The veteran's separation documents and 
service personnel records reflect that he was authorized the 
Vietnam service medal and Vietnam campaign medal with one 
bronze star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for PTSD and 
MS addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  By September 1999 rating decision, the Denver, Colorado 
RO denied service connection for PTSD and MS.  The appellant 
was notified by a letter dated September 27, 1999 of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  

2.  The additional evidence received since the September 1999 
decision bears directly and substantially upon the specific 
matters under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for entitlement to service connection for PTSD and 
MS.


CONCLUSIONS OF LAW

1.  The September 1999 decision denying entitlement to 
service connection for PTSD and MS is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).

2.  Evidence received to reopen the claims of entitlement to 
service connection for PTSD and MS is new and material, and 
the claims are reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for PTSD was received prior to that date (in July 
2000), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claims for PTSD and MS.  No additional 
evidence is required to make a determination as to these 
issues, and, hence, any failure to comply with VCAA 
requirements as to these issues would not be prejudicial to 
the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO denied the veteran's claims for entitlement to service 
connection for PTSD and MS in a September 1999 rating 
decision.

Concerning the claim for service connection for PTSD, the RO 
observed that the medical evidence then did not present a 
clear diagnosis of PTSD.  The veteran's treating VA physician 
proffered a diagnosis of PTSD, documented in VA treatment 
records present in the claims file, dated from November to 
December 1998.  Notwithstanding, a VA examination for 
psychological disorders, dated in July 1999, determined, 
after review of the medical record, that the veteran did not 
meet the criteria for PTSD.  Namely, while the veteran did 
identify and discuss some of the events he described as 
stressors, he did not manifest the second criteria required 
for a diagnosis of PTSD:  experiencing fear, helplessness, 
and horror when observing or witnessing life threatening 
events or death.  Hence, the essential criteria of an 
adequate stressor appeared to be missing.  The examiner 
diagnosed the veteran with panic disorder without 
agoraphobia, and alcohol and cannabis abuse, both in 
remission.

As the veteran did not evidence a diagnosis of PTSD 
etiologically related to stressors experienced in Vietnam, 
service connection could not be granted.

In reference to the claim for service connection for MS, the 
RO observed that the earliest medical evidence of a diagnosis 
of MS was dated in 1997.  The earliest documented symptom of 
neurological weakness that could be attributed to MS was 
dated in 1985.  Both dates are well beyond the seven-year 
presumptive period granted by the regulations, respectively, 
27 years and 15 years after his discharge from active 
service.  See 38 C.F.R. § 3.307(a)(3) (2004).

Absent medical evidence showing the onset of MS during the 
veteran's active service or within the presumptive period, or 
otherwise establishing an etiological link with the veteran's 
active service, service connection could not be granted.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decisions was received in July 2000.

In the instant case, the Board finds that evidence submitted 
since the September 1999 rating decision provides a 
sufficient basis to reopen the previously denied claims.

Concerning the claim for service connection for PTSD, of 
significance is the report of VA examination for 
psychological disorders dated in July 2001, which reflects a 
diagnosis of PTSD, chronic, delayed, that is the result of 
stressful events experienced during his active service in 
Vietnam.  Of significance is the fact that the examination 
was conducted by the same physician who conducted the 
earlier, July 1999 VA examination, and included review of the 
entire record.  In pertinent point, he states:

[The veteran's] progress notes from the 
practitioners over the years indicate 
that they always thought that he had 
post-traumatic stress disorder and that 
his depression was secondary to his post-
traumatic stress disorder.  This examiner 
and [the physician who conducted an 
earlier, December 1997, VA examination] 
did not feel that [the veteran] had a 
stressor.  This was due to the fact that 
the veteran's avoidance behavior was so 
severe that he lacked the motive to 
describe in detail the horrifying 
experiences that he observed and 
witnessed while he was in Vietnam.  It is 
the opinion of this examiner that the 
veteran truly does have and did have 
post-traumatic stress disorder when he 
was seen on his previous examinations.  

The report contains specific information concerning the 
veteran's claimed stressors.  In addition, the veteran 
testified in May 2004 before the undersigned Veterans Law 
Judge as to his stressors, identifying an individual he knew 
personally who died in Vietnam.  Other evidence received 
includes the receipt of additional service personnel records, 
and a buddy statement dated in December 2003 from a shipmate 
who served aboard the USS Mars (AFS-1) with the veteran.  The 
additional service personnel records, not yet complete, 
contain reports of performance evaluations.  The buddy 
statement contains the service member's personal recollection 
of the veteran's temporary assignment to shore duty for a six 
month period of time, and a change in the veteran's demeanor 
upon his return.  Finally, the veteran's witness averred that 
they served 20 months in combat on the USS Mars off the coast 
of Vietnam from the demilitarized zone to Da Nang, and from 
Vaung Tour (spelling unverified) to Cam Rahn Bay.

Regarding the claim for service connection for MS, of 
significance is the veteran's May 2004 testimony before the 
undersigned Veterans Law Judge, a July 2001 VA examination 
for neurology, and the December 2003 buddy statement.  In his 
testimony, the veteran and his representative argued that the 
veteran's currently diagnosed MS is the result of his active 
service.  In particular, they argued that it is the result of 
exposure to the herbicide Agent Orange, which the veteran 
testified he was exposed to both in handling dead bodies and 
operating as a door gunner on a Medevac team, but also on 
board the USS Mars.  The ship, a combat supply ship, operated 
very close to the coast.  The veteran further testified that 
he experienced symptoms of muscle strain and weakness 
following his shore duty in Vietnam, and that he noticed a 
marked inability to maintain balance, and a frequency in 
accidents as recently as on board the ship and prior to his 
discharge from active service.  After that, he continued to 
experience accidents, which he attributed then to maintaining 
very active.  Eventually, however, he sought medical 
treatment for numbness and weakness in his legs and, as early 
as 1985, he was diagnosed with a "nervous leg syndrome."  
The December 2003 buddy statement corroborates the veteran's 
testimony of having difficulty with balance and difficulty 
upon returning to the ship from shore duty.  The veteran's 
witness noted that after the veteran returned to the ship 
from shore duty, he told his friend he had difficulty 
balancing and tripped all the time.  He said that the veteran 
initially reported to sick bay, but was told just to "be 
more careful when doing things."  The veteran stopped going 
to sick call and learned to live with his accidents.  
Finally, the report of VA examination for neurological 
disorders, dated in July 2001, reflects a diagnosis of MS 
with the main problem being to establish the onset of the 
condition.  Noting the absence in the medical record of 
complaints or episodes of weakness or numbness prior, the 
examiner found that medical documentation present in the 
claims file set the onset of the condition as far back as 
1985.  However, the examiner observed the veteran's tendency 
to minimize his difficulties-something which the psychiatric 
examiner also observed-noting that, despite questioning 
about previous episodes of weakness or numbness, the veteran 
left out the fact he had Bell's palsy on two occasions, which 
the examiner only found upon review of the medical evidence 
of record.  

These documents were not present at the time of the September 
1999 rating decision.

The VA examination reports, the veteran's May 2004 testimony, 
and the December 2003 buddy statement show that the veteran 
manifests PTSD that has been found to be the result of 
stressors he experienced during his active service, and that 
he has been diagnosed with MS which has been found to have 
its onset as early as 1985, with lay testimony corroborating 
symptoms occurring as early as during the veteran's active 
service.  Moreover, these records now contain additional 
specific information concerning the veteran's averred 
stressors, averred neurological complaints and treatment for 
same, and exposure to the herbicide Agent Orange.  As such, 
this evidence is significant enough that it must be 
considered in order to fairly decide the merits of these 
claims.

Thus, the Board finds that evidence submitted since the 
September 1999 rating decision provides a basis to reopen 
these claims.

However, the record does not show that the veteran's averred 
stressors have been verified.  Nor has the record been 
developed to determine his exposure to the herbicide Agent 
Orange or to find additional service medical records that 
could corroborate the veteran's complaints of loss of balance 
and injury on board ship after his return from shore duty.

The veteran's representative advanced contentions to the 
effect during the May 2004 hearing on appeal concerning the 
claim for service connection for PTSD that the veteran ought 
to be accorded the presumption granted under the statute and 
regulations provided for stressors that occur in combat.  See 
38 U.S.C.A. § 1154(b) (West 2002) and Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In addition, the veteran has stated 
that he participated in combat as a door gunner assigned 
temporarily to short duty on Medevac detail away from his 
ship, the USS Mars (AFS-1).  In addition, his participation 
in graves duty has not been verified.  Moreover, the 
veteran's witness stated in his December 2003 statement that 
the ship itself served in combat.  Available service 
personnel records would seem to concur. 

Concerning the claim for service connection for MS, the 
representative argued that the claim should be adjudicated 
under a theory of exposure to the herbicide Agent Orange.

As above noted, the claims file now reflects a diagnosis of 
PTSD as related to the veteran's stressors.  However, the RO 
has not had an opportunity to verify the stressors.  
Similarly, the RO has not had an opportunity to develop the 
claim as one involving exposure to Agent Orange.  The Board 
therefore finds that further development is required prior to 
the adjudication of the appellant's claims.

Accordingly, the claim is reopened and the issues for 
adjudication now before the Board are entitlement to service 
connection for PTSD and MS.  However, as indicated above, the 
Board finds that a remand to the agency of original 
jurisdiction for additional development is required as to 
these issues.  The issues of entitlement to service 
connection for PTSD and MS will be the subject of a later 
decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for MS is 
reopened.  To that extent only, the claim is granted.



REMAND

As noted above, the Board has reopened the previously denied 
claims for service connection for PTSD and MS.  

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to verify the 
veteran's averred stressors, to obtain further service 
medical and personnel records in an attempt to verify the 
veteran's claims (as corroborated by his witness) of 
complaints and manifestations of muscle and neurological 
weakness and impairment during active service, and to 
adjudicate the claim for service connection for MS as one 
involving exposure to the herbicide Agent Orange.

In addition, the veteran testified, and the claims file 
shows, that he has a long history of working in the federal 
government, initially with the United States Postal Service 
(USPS) and now with the General Services Administration 
(GSA).  He testified that the GSA has provided him a scooter 
to help him ambulate.  The Board finds it would be useful to 
obtain any existing medical evaluation and/or treatment 
records from these federal agencies.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to service 
connection for PTSD and MS; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non VA health 
care providers who treated him for his 
claimed MS from his discharge from active 
service in 1970 to the present, with 
particular emphasis on the period of time 
from 1970 to 1985.  The RO should procure 
duly executed authorization for the 
release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records accorded him by the VA 
Medical Center (VAMC) in Denver, Colorado 
and any other VAMC the veteran may 
identify, that are not already of record.

4.  The RO should request that the 
veteran consult with members of his 
family, friends, or employers if he has 
difficulty remembering the names of his 
health care providers immediately 
following his discharge from active 
service and until 1985.

In addition, the RO should explain that 
the veteran may establish continuity and 
chronicity of his symptoms by submitting 
additional statements from family, 
friends, and employers who may have 
witnessed his difficulty with balance and 
his problems with muscle strain and 
weakness, his injuries which he 
attributed to being active, or to whom he 
may have confided his difficulties with 
same.  

5.  The RO should request that the 
veteran provide the dates when he was 
employed by the USPS and GSA, and to 
identify any other federal agencies with 
whom he was employed and the dates of 
that employment.  The RO should procure 
duly executed authorization for the 
release of private medical records.  

6.  The RO should then request any and 
all records of medical examination, 
medical treatment, and of documentation 
for any assistance or accommodations the 
agency or agencies may have accorded the 
veteran as an employee to allow him to 
continue his employment, due to any 
disabling condition.

7.  The RO should obtain any additional 
service personnel records to include 
copies of any and all administrative 
actions concerning the veteran, citations 
of any and all awards presented the 
veteran, including that of the 
meritorious unit commendation ribbon, any 
and all copies of orders-including those 
assigning the veteran to permanent or 
temporary duty, and any and all records 
of pay disbursed to the veteran.  

In addition, the RO should obtain copies 
of the ship's log and ship's history for 
the ship the veteran was assigned to, the 
USS Mars (AFS-1), from May 1969 through 
September 1970.

If the service personnel or ships' 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from ships logs, unit morning reports and 
ship and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

8.  The RO should request that the U.S. 
Armed Services Center for Research for 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:

?	The veteran's temporary six month 
assignment to shore duty during his 
assignment on board the USS Mars for 
and his subsequent intermittent 
shore duty during the time period 
from May 1969 to September 1970 in 
the following capacities:
o	In graves duty (see veteran's 
undated stressor statement and 
May 2004 testimony)
o	As a door gunner assigned to a 
Medevac team in support of a 
U.S. Navy Hospital ship and a 
Construction Battalion (see 
veteran's September 1997 
stressor statement) 
?	On board the USS Mars, subject to 
general combat conditions during 
resupply efforts close to the coast 
of Vietnam from May 1969 through 
September 1970
?	The death of Bruce Johnson during 
the time period from May 1969 
through August 1970.

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; copies of the 
veteran's May 2004 testimony; copies of 
his September 1997 and undated stressor 
statements and any further statements the 
RO receives pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
ship's logs, unit morning reports, and 
ships' and unit histories.  

9.  The RO should verify whether or not 
the veteran was exposed to herbicide 
Agent Orange while assigned to the USS 
Mars (AFS-1) from May 1969 to September 
1970, to include any exposure that may 
have occurred as a result of any 
temporary short duty, assignment to a 
Medevac team, and duty with graves 
registration or the identification of the 
dead and wounded. 

In addition, the RO should complete any 
and all follow-up actions referred by the 
service department and all other 
appropriate agencies.

10.  When the above development has been 
completed, and if the RO determines 
further examination is required to 
determine the nature, extent, and 
etiology of the veteran's MS, the RO 
should duly make arrangements to afford 
the veteran a VA examination, by the 
appropriate specialists.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any neurological disorder, to 
include MS.
?	Describe any current symptoms and 
manifestations attributed to any 
neurological disorder, to include 
MS.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neurological, 
muscular, and other indicated 
pathology involving MS.
?	Provide an opinion as to the date of 
onset and etiology for any 
neurological disability to include 
MS.  In particular, the examiners 
are requested to provide the 
following opinions:
1.	Is it as likely as not that any 
currently diagnosed MS had its 
onset during the veteran's 
active duty or within the seven 
year presumptive period 
following his discharge from 
active duty in 1970.
2.	In the alternative, is it as 
likely as not that the 
veteran's MS is the result of 
his active service, to include 
exposure to Agent Orange?

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for PTSD and MS, in accordance 
with the laws and regulations governing 
exposure to herbicides, including Agent 
Orange, and with Pentecost v. Principi, 
16, Vet. App. 124 (2001).  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



